Title: Editorial Note
From: 
To: 


       This action was the climax of a series of clashes between James Steel of Haverhill, Massachusetts, and Asa Porter, a merchant and trader from the upper Connecticut Valley Coös region of New Hampshire. In September 1767 Steel had sold Porter and his partner Andrew Savage Crocker a consignment of 1600 barrel hoops. After Porter accepted settlement against him in another matter, Steel sued out a writ for the value of the hoops returnable at the December 1769 term of the Essex County Inferior Court.
       Porter traveled south into Massachusetts in the fall of 1769, settling his accounts with various correspondents. At the beginning of November he told Jacob Rowell to leave a note of Porter & Crocker, which he held, at Walker’s Inn in Haverhill, where Porter would settle it. On 29 November Porter stopped at Walker’s and left Rowell a letter, reporting that he was unable to pay the note now but that satisfaction could be had from a correspondent in Newburyport. On the next day Porter and Steel met at Harriman’s Inn at Plaistow, New Hampshire. Here, Porter paid Steel’s claim for the hoops and, according to Porter, also gave Steel the sum owed to Rowell with instructions that it be paid over to the latter. Porter took a receipt and then departed for Coös.
       Whatever the agreement, Steel did not make payment to Rowell. Accordingly, Porter & Crocker brought suit against Steel at the July 1770 Essex Inferior Court. The declaration contained two counts: (1) That Steel had “received of the Plaintiffs the sum of five pounds ten shillings and in consideration thereof promised the plaintiffs to pay the same sum to one Jacob Rowell on their account and to procure the same sum to be endorsed on a note of hand which the said Rowell had of the plaintiffs payable to the said Rowell.” (2) A count in indebitatus assumpsit for the same amount, “had and received by said James for the use of the Plaintiffs.” On a plea of the general issue entered by Nathaniel Peaslee Sargeant, counsel for Steel, the case went to the jury, which returned a verdict for Porter in the sum sued for and costs.
       Steel appealed to the Superior Court, where at the June term 1771 he obtained a verdict reversing the prior judgment. Porter now sought a writ of review. In November 1772 the case came on in the Superior Court at Salem, with Adams joining Sargeant as Steel’s counsel, and John Lowell appearing for Porter. The form of Steel’s receipt and the nature of the pleadings suggest some interesting possibilities in the law of contracts, but no issues in this field seem to have been raised. Adams’ minutes of the evidence (Document I), and minutes of a portion of the argument in Wetmore’s hand (Document II) indicate that Steel’s basic contentions were factual: he had not signed the memorandum of the contract urged against him; he had not received the sum sued for. As to the first point, the plaintiffs introduced the original memorandum and a handwriting sample to establish Steel’s signature. Steel then urged that the instrument had been altered after he had signed it, but the court ruled that he bore the burden of proof on this issue. The jury apparently found that he had not met this burden and that circumstantial evidence indicated that he had received the money, because the verdict was for Porter & Crocker.
      